IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BERKS AREA REGIONAL                         : No. 235 MAL 2016
TRANSPORTATION AUTHORITY,                   :
                                            : Petition for Allowance of Appeal from
                   Petitioner               : the Order of the Commonwealth Court
                                            :
                                            :
            v.                              :
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (MODESTO),                            :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.